﻿At the outset, I should like to make a special appeal to all the countries represented here in the name of a country which has demonstrated its resolve to withstand the most cowardly and inhumane form of violence. I call on every one of you to make one last effort, an effort to seek a new formula and exhaust all avenues of reason and intelligence in order to achieve peace in the Persian Gulf. We must attempt to rescue thousands from the risk of death and desolation. If, at the end of the process, folly wins the day and the use of force becomes necessary, let it be clear that it will be because of the intransigence of those who resorted to violence and not because of a lack of will or generosity on the part of those of us who truly believe that the only worthwhile victory is the triumph of life and peace.
I would like to express my heartfelt congratulations to you, Sir, on your election as President of the Assembly. Your country, although a small one, has always played a key role in this institution. I would also like to express our gratitude to Mr. Garba for his splendid work at the last session. I would also like to pay a tribute to Secretary-General Javier Perez de Cuellar, a distinguished Latin American, for his excellent leadership at the helm of this institution. 
Colombia joins in greeting Liechtenstein and the new Yemen, both sitting for the first time as full Members of this Assembly.
Each time that a Colombian Head of State addresses the Assembly, he has begun by reading a long list of names of important officials - young leaders, judges, soldiers and policemen - who have lost their lives at the hands of the drug traffickers. This list was followed by a call for concerted action by all nations to stand with Colombia against the drug scourge. We have made this call because Colombia has paid the highest price in this struggle. That list of names has increased significantly since former President Virgilio Barco spoke to this Assembly less than one year ago.
Today, I am not going to read the list. I would however like to tell the world that today the list is even longer and bloodier than ever. We still face very difficult days ahead.
In the course of the last electoral campaign alone, the drug terrorists assassinated three presidential candidates, including Luis Carlos Galan, my friend, and the candidate I was associated with as campaign manager. This is what has happened as far as our political leaders are concerned. It is, however, the civilian population, ordinary Colombians, who are paying the highest price.
The drug terrorists have placed dozens of car bombs in the streets of our cities. On the day we innocently celebrate as Mother's Day in Colombia, cars filled with dynamite exploded at shopping centres crowded with children. Many of them lost their lives. A commercial airplane exploded over Bogota because of a high-powered bomb placed under a seat by drug terrorists. The building which housed the administrative security department was entirely demolished by a blast of a ton of dynamite placed inside a bus. The terrorists offered to pay the sum of 2 million pesos, almost $4,000, for each policeman killed. Close to 300 policemen were murdered by the paid assassins. It was thus that Colombians came to realise that our mourning would be more frequent than everyone else's.
In today's world addressing the General Assembly of the United Nations is a significant event in the life of any public figure. It is a unique and splendid opportunity to address all the peoples of the world. I believe that my commitment to this audience and this institution requires me to say something useful and meaningful. It should be something that adds to the experience of the Assembly, an organisation endowed by its founders with the unique quality of bringing together all the peoples, all the cultures, all the religions that encompass and guide the human race.
It may be useful to recall the words spoken by William Faulkner 47 years ago, when he addressed the Swedish Academy:
"One should teach oneself that there is nothing more disgraceful than to be afraid."
Colombia is not a powerful country; it is not a wealthy country. Our wealth and our power come from the tenacity with which we maintain our democratic ideals and with which we adhere to the Charter of the United Nations. Our belief and our firm attachment to those fundamental values are our real strength.
Optimism over the inevitable advance of democracy and freedom should not, however, blind us to the obstacles to world stability.
With the abatement of the East-West conflict, which for more than 40 years hung over us like a spectre of war, it is becoming clear that peace does not depend on avoiding the nuclear annihilation of humanity. Today the conflicts and threats that hang over the world community are of another kind, one that is no less dangerous than the arms race or the overweening belligerence between the super-Powers. 
As the Secretary-General stated in his report:
"The Charter of the United Nations governs relations between States. The Universal Declaration of Human Rights pertains to relations between the State and the individual. The time has come to devise a covenant regulating relations between humankind and nature." (A,4SS1. p. 22)
Colombia has one of the widest biological bases in the world. In our country there is unique wealth as regards the presence and variety of vegetable and animal species. We believe that that heritage is our own but it also belongs to all of mankind. For this reason in the Orinoquia and the Amazon we have protected an area larger in size than Great Britain. But the responsibility and the cost of preserving the environment should not rest solely on those developing countries that still have the luxury of possessing vast forests and virgin lands. It is inadmissible that those industrialised countries that devastated and continue to exploit natural resources, within the framework of unbridled development, are trying to shirk their responsibilities. The industrialised world has an ecological debt to mankind.
There is on the horizon a dangerous threat of ecological disaster for the developing world imposed by those countries that are primarily responsible for the deterioration of the world environment. If we do not act soon to find more effective machinery within a multilateral framework, the question of the environment will become a new source of conflict between North and South. 
Colombia will therefore participate actively in the preparation of the United Nations Conference on Environment and Development to be held in Brazil in 1992.
There are other threats to peace and stability, particularly for the developing countries, and 1 am referring to the conventional arms race and the illegal traffic in drugs. Colombia has repeatedly stressed the latter because we have personal experience of the carnage it causes. We hope that nest year the General Assembly will adopt the recommendations of the group of experts crested at the request of my country, which is now working on this subject.
Nor can we disregard the significance of the deliberations of the Uruguay Round of the General Agreement on Tariffs and Trade (GATT).
We hope that the developing countries will concede the liberalization of commercial services, telecommunications and high technology and that at the same time there will be a real opening up of markets for agricultural goods in the industrialized countries, which at present are scanty and not very significant. This imbalance could endanger continuation of the multilateral trade negotiations.
I am sure that at the World Summit for Children, at which so many world leaders will be brought together, with the signing of the final act we will give great momentum to work being done for children and young people throughout the world. My nine-year-old child accompanied me here so that he will be able to bear witness to the efforts that Governments and leaders are making.
The conflict in the Persian Gulf is the greatest threat to world peace in recent times. But paradoxically it gives us an opportunity further to develop detente throughout the world. If the world can stand as one in confronting all acts of aggression and violations of international law and human rights, by whatever aggressor nation, then we shall establish a precedent for co-operation that can serve to bring about stability. On relations with the community of nations are constantly guided by the principles that guarantee civilised coexistence among peoples. Defence of and respect for human rights, the legal equality of States, the peaceful settlement of disputes, respect for rejection of the use of force, and above all non-intervention and the self-determination of peoples - they are the principles that guide our international policies. They give us an active mandate which, as a clear expression of those convictions, determines our actions in the Security Council and in multilateral organisations.
We do not believe it is possible to build peace without pluralism, without tolerance for others’ ideas. That is what we believe in Colombia, and that is why Mr. Antonio Havarro Holf now serves on our Council of Ministers, while barely six months ago he was taking up arms and fighting as a member of the M-19 guerrilla group. Like the hundreds of former guerrillas of that now demobilised insurgent group, he has found in Colombia a climate in which he can leave the armed struggle without renouncing his ideals of social change. The seriousness of his commitment deserves firm electoral support.
I should like to recall that in recent times violence has knocked at the door of every Colombian and has sorely tried the character of the nation. Those who advocate violence failed to realize that our country would rise up in the face of adversity; that in the face of death and suffering, life and hope become greater. Colombians responded to bullets and bombs by voting. They went to the polls and overwhelmingly voted in favour of a democratic and peaceful country.
Drug trafficking may not be as tangible a threat to peace as tanks and combat aircraft, but it is just as real and no less devastating. It has become one of the worst enemies of social integrity and democratic stability. Sooner or later, we will uproot drug trafficking, but if the rest of the international community does not make sacrifices similar to those of Colombia, mankind will never be free of its ferocious grip.
A considerable portion of the billions of dollars drug consumers pay to dealers ends up in the hands of the drug-traffic terrorists who violate the right to life and threaten our institutions. But we have learned to give no quarter to organized terrorism. Drug trafficking is primarily responsible for violations of human rights in countries where traffickers are active.
The world community has been able to activate global co-operation to face possible war and to defend international law. We have in less than a month mobilized enormous war power from one end of the world to the other, and if we can do that I am convinced we are able similarly to achieve satisfactory results in the fight against drug trafficking.
No other nation has fought drug trafficking and its organizations more than Colombia. No other nation has obtained the results Colombia has achieved. In this long struggle, we have struck heavy blows against the drug traffickers and their terrorist structure.
A highly significant percentage of all cocaine seized and destroyed in the world has been the work of the Colombian authorities. This is reflected in the considerable increase in drug prices in the streets of this city as well as in the poor neighbourhoods of Washington, DC. At the other end of the chain, coca-leaf prices have plummeted below the cost of production.
As long as demand does not decrease in the developed world, there will always be more laboratories and the drug traffickers will become increasingly wealthy, regardless of their nationality. To be sure, there are some encouraging signs. The measures adopted by President George Bush against drug use in the United States are beginning to show results at middle-income levels. 
That is why, following inexorable market forces, the drug traffic is shifting towards other countries and regions, such as Europe and part of Asia. We do not want even to think about the consequences in Colombia and in high-income countries, such as Japan or the European nations, of a demand for drugs, such as that of the United States.
We have before us a great opportunity. If we take advantage of the current low prices of the coca leaf to push for a massive alternative crop development, and if the world community acts promptly and takes harsh measures to break the other links of the chain, such as the laundering of dollars, the traffic in precursor chemical products and weapons, and increased consumption, it is possible we may then be close to adopting a policy capable of putting an end to this phenomenon.
Colombia actively promotes initiatives which seek concerted international action against the laundering of dollars and the trade in the dangerous precursor chemicals used in the processing of cocaine. We support the call for world conferences to address these important issues in the fight against drugs.
The war on drugs cannot, however, be the sole responsibility of one country or even a small group of countries. Drug trafficking is fed by a network of activities that cross every boundary on the planet and involves, in one way or the other, almost all nations. No one is safe from this threat. Until we have definitively defeated this enemy all over the world, without exception, nobody can rest assured that his sons and daughters will be free of this vice and violence engendered by drugs.
Colombia considers especially important the creation of an international penal jurisdiction in the fight against drug trafficking. That is why we view with the greatest interest discussions on this issue in the International Juridical Committee. 
Drug trafficking is, then, an activity which requires multilateral solutions. It is not enough that the United States, Peru, Bolivia and Colombia - the signatories to the Declaration of Cartagena - are resolute in their willingness to face the problem. To be effective, all countries must be involved. No institution is better suited to the task than the United Nations. For this reason, we support the United Nations current effort to evaluate the work being carried out by its bodies in the area of narcotics. 
It is necessary to create a single authority within the United Nations with sufficient capacity to face the problem. We expect to play a leading role in such a forum, and we seek to participate actively, regardless of the institutional mechanism finally adopted.
In the light of the recent crisis in the Persian Gulf, President Bush requested and obtained economic assistance to offset the costs of the United States effort and thus help guarantee the effectiveness of the United Nations decisions.
Fighting an enemy even more dangerous to humanity, Colombia has received repeated expressions of solidarity, but very few real measures of support. While nations have demonstrated their economic support for the United States, on the other side of the world, Colombia, fighting against that other enemy of humanity and suffering economic and social hardship has, in fact, received no compensation at all.
It is time that repeatedly announced initiatives be converted into concrete actions. We are waiting for the European Economic Community to translate into concrete action its offers to help Colombia and the other Andean nations. We have been awaiting the adoption of the preferential trade system for the countries that signed the Declaration of Cartagena, also known as the Andean Initiative, and its prompt approval by the Congress of the United States. We hope, too, that there will be initiatives in this area by Japan and the countries of the Association of South-East Asian Nations.
We would like to see, within the framework of the Initiative for the Americas, the adoption of a special and speedy procedure of negotiations with those countries most seriously affected because of their firm stand against drug trafficking. Our military, judges and policemen know how to do their jobs. They have received minimal specific aid. We are grateful for that aid, but we insist there is a need for solidarity with the Colombian people, who have borne the brunt of this struggle. 
Friends of the United Nations, let us consider for α moment the role of principles in world events. In the Persian Gulf the principle of non-aggression has united the most diverse countries in the world and consolidated the power of the Security Council as an organ designed to impose international law.
In Central and Eastern Europe, where emerging democracies experienced oppression in the past, freedom and democracy have blossomed into a revolution of great historical significance.
In South Africa, the discussions between Nelson Mandela, who was recently released, and the Government are opening a window of hope that the principle of the equality of men, regardless of race, shall prevail.
In Chile, millions of citizens said no to the dictatorship, and chose representative democracy instead.
In Nicaragua, the Sandinista regime honoured its electoral promises.
Throughout Latin America, the principle of democracy is being applied with new strength and vigour.
In Colombia, the people have faith in the future, and have turned optimism into one more reason to continue struggling for peace. We are the Latin American country with the most marked growth in this past decade, and we are continuing to grow. Our democratic principles, tolerance, freedom and respect for the ideas of others continue to strengthen in spite of attacks from violent sectors.
We are speaking about major achievements that seemed unlikely a few years ago. These are exciting times, when sew leadership based on old principles is coming into bloom everywhere.
Within this greet setting^ and under the aegis of this Assembly, rests the responsibility of keeping this flower alive, of caring for its fragile roots and protecting it whatever the cost. 
As a tribute of my people, I bring the Assembly its affirmation of an ambitious and comforting rule: courage does pay off. Colombians are willing to defend their right to live free of fear. Colombians will never surrender their basic principles. Colombians will continue to defend their most sacred values in the face of violence, whether or not they stand alone in the world.
As I learned from the words of a peasant of my country, "The most beautiful flowers of the garden may be destroyed, but nothing can stop the arrival of spring."
